Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 5 recites “extreme edges…. located inside a set of tubes on their outer surface” which is indefinite because it is unclear what is meant by “extreme edges”, where they are located, or what exactly is meant by “inside a set of tubes on their outer surface”.  It’s unclear how an edge of fabric can be inside tubes and on their outer surface simultaneously.  For Examination purposes, the limitation “extreme edges…. located inside a set of tubes on their outer surface” is interpreted as intending to recite edges of the non-woven fabric that overlaps to have an edge inside the tube set and an edge outside of the tube set in accordance with pages 2-3 of the Instant Specification.  
Claim 5 further recites the limitation "the non-woven fabric" in line 3.  There is insufficient antecedent basis for this limitation in the claim.   For Examination purposes this limitation is interpreted as meaning to recite “the non-woven fabric”.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a1) as being anticipated by Choi et al. (US 5,478,677).

Choi et al. discloses a cover for positive electrodes for acid batteries (col. 1, lines 36-52) comprising individual tubes which may be arranged to form a positive electrode plate of one or more adjacent tubes (col. 3, lines 36-44), where the tubes can be formed by coextrusion of a polymer and stable layer containing non-woven fabric (col. 3, lines 36-44, col. 7 lines 27-31, and col. Col. 7 lines 39-42) such that edges of the tube (32 and 33) overlap  (col. 3, lines 36-44; Figure 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809.  The examiner can normally be reached on alternating Tuesdays and Thursdays from 8:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/C.L.R/Examiner, Art Unit 1724      

/STEWART A FRASER/Primary Examiner, Art Unit 1724